DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 12 Aug. 2021
	Claims 1-18 are pending in this case. Claims 1, 17 and 18 are independent claims


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (Pub. No.: US 2010/0079781 A1; Filed: Sep. 17, 2009).


Regarding independent claims 1, 17 and 18, Yamamoto disclose a document search system comprising: 
a hardware processor that: 
stores a plurality of pieces of data (0017); 
extracts first data including an image object from among the plurality of pieces of data, the image object representing text or a graph (0009; 0069-0070; 0230); 
specifies, from among the plurality of pieces of data, one or more pieces of second data including an object having a degree of similarity equal to or larger than a threshold with respect to the image object (0067; 0108; 0123; 0148; 0164); and 
associates the image object included in the first data with the one or more pieces of second data. (0006; 0018-0019; 0064; 0069-0071; 0091; 0102).

Regarding dependent claim 2, Yamamoto disclose the document search system according to claim 1, further comprising: 
a display that displays data searched by the hardware processor as a search result (0036; 0039; 0147; Fig. 15), 
wherein the hardware processor searches for data from among the plurality of data in response to a search request (0036; 0039; 0147; Fig. 15), and 
when displaying the first data as the search result, the display further displays information on the one or more pieces of second data associated with the image object included in the first data (0036; 0039; 0147; Fig. 15).

Regarding dependent claim 3, Yamamoto disclose the document search system according to claim 2, wherein the information on the one or more pieces of second data includes information indicating that the one or more pieces of second data are associated with the image object included in the first data (0070; 0130-0136; 0147).

Regarding dependent claim 4, Yamamoto disclose the document search system according to claim 2, wherein the information on the one or more pieces of second data includes a thumbnail image of the one or more pieces of second data (0070; 0091; 0117).

Regarding dependent claim 5, Yamamoto disclose the document search system according to claim 2, wherein in a case where one piece of second data among the one or more pieces of second data is not editable with document editing software, the display hides information on the one piece of second data (0136-0138; 0153). 

Regarding dependent claim 6, Yamamoto disclose the document search system according to claim 2, wherein in a case where the object included in one piece of second data among the one or more pieces of second data is not editable with document editing software, the display hides information on the one piece of second data (0067; 0108; 0123; 0148; 0164).

Regarding dependent claim 7, Yamamoto disclose the document search system according to claim 2, wherein in acase where a plurality of pieces of second data are associated with the image object included in the first data, the display displays information on one piece of second data editable with document editing software in a more emphasized manner than information on the remaining second data that is not editable with the document editing software among the plurality of pieces of second data (0067; 0108; 0123; 0148; 0164).

Regarding dependent claim 8, Yamamoto disclose the document search system according to claim 2, wherein in a case where a plurality of pieces of second data are associated with the image object included in the first data, the display displays information on one piece of second data including the object editable with document editing software in a more emphasized manner than information on the remaining second data that does not include the object editable with the document editing software among the plurality of pieces of second data (0067; 0108; 0123; 0148; 0164).

Regarding dependent claim 9, Yamamoto disclose the document search system according to claim 2, wherein the hardware processor specifies the one or more pieces of second data by at least one of a plurality of types of processing defined in advance, and changes the at least one of the plurality of types of processing based on a type of content represented by the image object (0136).

Regarding dependent claim 10, Yamamoto disclose the document search system according to claim 9, wherein the type of content represented by the image object includes at least one of text and a graph (0009; 0069-0070; 0230).

Regarding dependent claim 11, Yamamoto disclose the document search system according to claim 9, wherein the plurality of types of processing includes at least one of image search processing or text search processing (0009; 0068-0070; 0134; 0145).

Regarding dependent claim 12, Yamamoto disclose the document search system according to claim 2, wherein the display displays the image object included in the first data as the search result in an emphasized manner (0036; 0039; Fig. 15).

Regarding dependent claim 13, Yamamoto disclose the document search system according to claim 2, further comprising: 
a receiver that receives the image object selected from among the image objects displayed by the display (0036; 0039; Fig. 15), wherein 
the hardware processor specifies, from among the plurality of pieces of data, the one or more pieces of second data including an object having the degree of similarity with respect to the image object received by the receiver (0067; 0108; 0123; 0148; 0164).

Regarding dependent claim 14, Yamamoto disclose the document search system according to claim 1, wherein the hardware processor generates third data based on the first data, the third data includes an object that is data editable with document editing software and that has a degree of similarity equal to or larger than a threshold with respect to the image object included in the first data (0067; 0108; 0123; 0148; 0164).

Regarding dependent claim 15, Yamamoto disclose the document search system according to claim 14, wherein the hardware processor generates the third data when failing to specify the one or more pieces of second data having the degree of similarity with respect to the image object (0067; 0108; 0123; 0145; 0148; 0164).

Regarding dependent claim 16, Yamamoto disclose the document search system according to claim 14, wherein the hardware processor specifies the one or more pieces of second data when failing to generate the third data based on the image object (0067; 0108; 0123; 0148; 0164).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768